DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 27 is withdrawn in view of the amendments to claim 27.
The Double Patenting rejections are withdrawn in view of the amendments to the independent claims.  
Examiner acknowledges the amendments to the claims received on 7/5/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 12-14 in the filing on 7/5/2022 that the cited prior art does not teach “weighting the importance/impact of contextual data for determining a variable to use for identifying the action and the object for identifying a task,” in claim 1.
Response to Argument 1: Respectfully, Gruber teaches “weighting the importance/impact of contextual data for determining a variable to use for identifying the action and the object for identifying a task.”  Gruber teaches identifying the action [task, phone call] and the object [task parameter, number to call] for identifying a task with a voice input “Call Herb” [Gruber 0340-0343].  Contextual data is used for determining the variable Herb, from a favorite phone numbers list, or recently called list, among other sources [Gruber 0342-0343].  The contextual data is weighed with the strength of the results that were obtained with context [Gruber 0341-0343].  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 7/5/2022 is not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 24-27, 29-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., Patent Application Publication number US 20120265528 A1, (hereinafter “Gruber”), in view of Rogers et al., Patent Application Publication number US 20100145676 A1 (hereinafter “Rogers”).
Claim 1:  Gruber teaches “One or more non-transitory computer-readable storage media comprising computer-readable instructions that (i.e. nontransitory machine-readable storage media… to store program instructions [Gruber 0082]), when executed by a processor of a processing system (i.e. a single processor 63 [Gruber 0080]), cause the processing system to perform a method, the method, comprising:
obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant (i.e. functionalities of the various virtual assistant embodiments disclosed herein may be implemented on… mobile computing device (e.g., personal digital assistant, mobile phone, smartphone) [Gruber 0074] note: Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing a task from among a plurality of tasks (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]… Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: “call” and “him” are a variables.  Note2: while not directed towards a call command in [0188], virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands)…;
obtaining contextual information related to the user input (i.e. Throughout natural language processing, contextual information 1000 can be applied to reduce the hypothesis space and constrain possible parses… Context can also be used to find the referents for "her" and "Herb"… the user's address book is a source of disambiguating context, as are… application preferences (such as favorite numbers…)… and application usage history (such as recent phone calls…) [Gruber 0338]);
analyzing the user input and the contextual information (i.e. Semantic matching 220 step also uses context 1000 to interpret phrases into domain intent structures. A set of candidate, or potential, semantic parse results is generated 222 [Gruber 0340]… In disambiguation step 230, language interpreter 2770 weighs the evidential strength of candidate semantic parse results 222. Disambiguation 230 involves reducing the number of candidate semantic parse 222 by eliminating unlikely or redundant alternatives. Disambiguation 230 may use data from… context 1000 is used to assist in such disambiguation. Examples of such disambiguation include: determining one of several people having the same name; determining a referent to a command such as "reply" (email or text message); pronoun dereferencing [Gruber 0341, Fig. 4]) to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. input such as "call Herb" potentially refers to any entity matching "Herb"… in the user's address book (personal databases 1058)… in databases of names of businesses from personal databases 1058 and/or domain entity databases 2772. Several sources of context can constrain the set of matching "Herbs", and/or rank and filter them in step 232. For example:… Other Application Preferences and Usage history 1072, such as a Herb who is on a favorite phone numbers list, or recently called, or recently party to a text message conversation or email thread [Gruber 0342-0343] note: Gruber Fig. 4, steps 200-290 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])…, wherein impact of the contextual information on determining the at least one variable is weighted (i.e. disambiguation step 230, language interpreter 2770 weighs the evidential strength of candidate semantic parse results 222... Disambiguation 230 may use data from… context 1000 is used to assist in such disambiguation [Gruber 0341]) according to a predetermined rule (i.e. a Herb who is on a favorite phone numbers list, or recently called [Gruber 0343]);
identifying from the plurality of tasks at least one task that is associated… with the at least one of the action and the object (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])…, each action and object associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object); and
causing the one task to be at least partly performed by the virtual assistant (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed… if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327]).”
Gruber teaches “performing a task from among a plurality of tasks” and “associating the at least one variable with at least one of an action and an object” and “identifying from the plurality of tasks the one task”; Gruber is silent regarding “performing a task from among a plurality of tasks in a table-based task map , wherein the table-based task map is customized for a particular context” and “associating the at least one variable with at least one of an action and an object in a row of the table-based task map” and “identifying from the plurality of tasks at least one task that is associated in the table-based task map” and “by identifying information in the table- based task map that matches the at least one action and the object in one row of the table-based task map.”
Rogers teaches “obtaining user input that is received at a smart device…, the user input comprising at least one variable (i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing a task from among a plurality of tasks in a table- based task map (i.e. rules for assigning words a priority… may be implemented in a table look-up method using a data table such as shown in FIG. 8 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device);
analyzing the user input and the contextual information to determine the at least one variable and associating the at least one variable with at least one of an action and an object in a row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]… mobile handset may determine whether the current length of the string is sufficient by comparing the minimum pixel or character length (i.e., the result of block 402) with the number of pixels or characters required by the string (i.e., the results of block 403), determination block 415a [Rogers 0060] note: associating the variable with two fields in the table, corresponding to an action and an object field.  Note2: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task.  Note3: both the words (input) and the display size (contextual information) are analyzed)…;
identifying from the plurality of tasks at least one task that is associated in the table-based task map with the at least one of the action and the object by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), each action and object associated with a confidence score (Rogers Fig. 8 Col 39, priority)…; and
causing the one task to be at least partly performed (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057])…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Rogers.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 24:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the action comprises a verb (i.e. “call” [Gruber 0183]) and the object comprises a noun (i.e. “him” [Gruber 0183]).”  

Claim 25:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the one task comprises: 
identifying stored tasks in the task map (speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5].  Candidate task interpretations can be ranked based on the context, and which are accepted as above a threshold for consideration.  The context eventually narrows down the considered tasks to one [Gruber 0020-0024]) that are associated with the at least one of the action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5]); and 
selecting the one task (i.e. component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327]) according to the confidence score (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]), the one task selected when the confidence score is greater than a threshold value (i.e. they [speech input] are ranked, and which are accepted as above a threshold for consideration [Gruber 0020-0021]).”  

Claim 26:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the at least one task comprises: 
identifying multiple tasks in a task map that are each associated with at least one of the action or the object (i.e. the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); 
causing the user to be prompted for additional information regarding the multiple tasks (i.e. virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); and 
obtaining further user input identifying one of the multiple tasks that is to be performed by the virtual assistant (i.e. the user to choose among the matching contacts in the user's address book [Gruber 0193]).”  

Claim 27:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the at least one task comprises: 
identifying multiple tasks in a task map that are each associated with at least one of the action or the object (speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5]); 
assigning a score to each of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]) based at least in part on information related to at least one of the user or the conversation (i.e. text interpretations 124 generated by speech-to-text service [Gruber 0325]); 
ranking the multiple tasks based at least in part on the scores of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]); and 
selecting the one task from the ranked multiple tasks (i.e. if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected [Gruber 0327]).”  

Claim 29:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the method further comprises: 
upon identifying the task obtaining, responsive to the identification of the task, a value for the variable by at least one of causing the user to be prompted for further user input (i.e. virtual assistant 1002 is prompting for name disambiguation, according to one embodiment. Here, the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193, Fig. 14]).”  

Claim 30:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the method further comprises: 
learning information to be associated with the task based at least in part on the conversation between the user and the virtual assistant, the information comprising at least one of the action, the object, or a value of a variable for the task (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 31:  Gruber teaches “A method, comprising: 
causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]); 
	obtaining user input that is received at the smart device during the conversation (i.e. functionalities of the various virtual assistant embodiments disclosed herein may be implemented on… mobile computing device (e.g., personal digital assistant, mobile phone, smartphone) [Gruber 0074] note: Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing at least one task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]);
	obtaining contextual information related to the user input (i.e. Throughout natural language processing, contextual information 1000 can be applied to reduce the hypothesis space and constrain possible parses… Context can also be used to find the referents for "her" and "Herb"… the user's address book is a source of disambiguating context, as are… application preferences (such as favorite numbers…)… and application usage history (such as recent phone calls…) [Gruber 0338]);
	analyzing the user input and the contextual information (i.e. Semantic matching 220 step also uses context 1000 to interpret phrases into domain intent structures. A set of candidate, or potential, semantic parse results is generated 222 [Gruber 0340]… In disambiguation step 230, language interpreter 2770 weighs the evidential strength of candidate semantic parse results 222. Disambiguation 230 involves reducing the number of candidate semantic parse 222 by eliminating unlikely or redundant alternatives. Disambiguation 230 may use data from… context 1000 is used to assist in such disambiguation. Examples of such disambiguation include: determining one of several people having the same name; determining a referent to a command such as "reply" (email or text message); pronoun dereferencing [Gruber 0341, Fig. 4]) to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. input such as "call Herb" potentially refers to any entity matching "Herb"… in the user's address book (personal databases 1058)… in databases of names of businesses from personal databases 1058 and/or domain entity databases 2772. Several sources of context can constrain the set of matching "Herbs", and/or rank and filter them in step 232. For example:… Other Application Preferences and Usage history 1072, such as a Herb who is on a favorite phone numbers list, or recently called, or recently party to a text message conversation or email thread [Gruber 0342-0343] note: Gruber Fig. 4, steps 200-290 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5]), wherein impact of the contextual information on determining the at least one variable is weighted (i.e. disambiguation step 230, language interpreter 2770 weighs the evidential strength of candidate semantic parse results 222... Disambiguation 230 may use data from… context 1000 is used to assist in such disambiguation [Gruber 0341]) according to a predetermined rule (i.e. a Herb who is on a favorite phone numbers list, or recently called [Gruber 0343]);
	identifying at least one task that is associated with the at least one of the action and the object (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])… and wherein each action and object… is associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object); and
causing the at least one task to be at least partly performed by the virtual assistant based on the confidence scores of actions and objects (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed… if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327])…”
Gruber teaches “identifying at least one task that is associated with the at least one of the action and the object…”; Gruber is silent regarding “identifying at least one task that is associated with the at least one of the action and the object in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map, wherein the table-based task map is customized for a particular context.”
Rogers teaches “obtaining user input that is received at the smart device…, the user input comprising at least one variable (i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing at least one task (i.e. rules for assigning words a priority… may be implemented in a table look-up method using a data table such as shown in FIG. 8 [Rogers 0056, Fig. 8]);
analyzing the user input and the contextual information to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]… mobile handset may determine whether the current length of the string is sufficient by comparing the minimum pixel or character length (i.e., the result of block 402) with the number of pixels or characters required by the string (i.e., the results of block 403), determination block 415a [Rogers 0060] note: associating the variable with two fields in the table, corresponding to an action and an object field.  Note2: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task.  Note3: both the words (input) and the display size (contextual information) are analyzed) …;
identifying at least one task that is associated with the at least one of the action and the object in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device) and wherein each action and object in the table-based task map is associated with a confidence score (Rogers Fig. 8 Col 39, priority)…; and
causing the at least one task to be at least partly performed (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057])… based on the confidence scores of actions and objects in the table-based task map (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Rogers.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 32:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the analyzing comprises learning information to be associated with the at least one task to be performed by the virtual assistant based at least in part on the conversation of the virtual assistant with the user, the information comprising at least one of the action, the object and a value of the at least one variable (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 33:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein the learning comprises: 
identifying input that is received from the user during the conversation (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task); 
determining that one or more criteria are not satisfied to classify the at least one task that was performed by the virtual assistant for the input as accurately identified (i.e. Referring now to FIG. 14, there is shown an example of a screen shot 1451 wherein virtual assistant 1002 is prompting for name disambiguation, according to one embodiment. Here, the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]) in the task map (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands); 
identifying another task (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]) that was initiated by the user after the at least one task was performed by the virtual assistant (i.e. input such as "call Herb"… Several sources of context can constrain the set of matching "Herbs", and/or rank and filter them in step 232… For example… Usage history 1072… recently called [Gruber 0342-0343] note: calling Herb again is another task, this time taking the variable “Herb” from usage history or call history); and 
identifying at least one of an action (i.e. “call” [Gruber 0342]) or an object (i.e. “Herb” [Gruber 0342]) of the input to be associated with the another task that was initiated by the user (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]).”  

Claim 34:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein: the information to be associated with the at least one task to be performed comprises at least one of a current conversation history of the user with the virtual assistant, a previous conversation history of the user with the virtual assistant, input of the user that requests that the at least one task be associated with the particular action-object pair, content output history of the user that identifies content that has been output to the user, user preference information indicating one or more preferences of the user, or device information indicating a type of device that is used by the user (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 35:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the learning comprises: identifying a request that is received from the user during the conversation, the request requesting to associate a particular term or phrase with the at least one task (Gruber Fig. 14 shows a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 36:  Gruber teaches “A method, comprising: 
causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]); 
analyzing the conversation to determine at least one of an action or an object (Gruber Fig. 2, steps 100-300 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5]); 
identifying a task that is associated with at least one of the action or the object (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])... and wherein each action and object is associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object) and selecting the task (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed), the identifying based on the confidence scores of actions and objects (i.e. if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327])…;
identifying a variable associated with performance of the task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]); and 
obtaining a value for the variable (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]) by analyzing contextual information that is related to at least one of the conversation (i.e. input such as "call Herb" potentially refers to any entity matching "Herb"… in the user's address book (personal databases 1058)… in databases of names of businesses from personal databases 1058 and/or domain entity databases 2772… a Herb who is on a favorite phone numbers list, or recently called, or recently party to a text message conversation or email thread [Gruber 0342-0343]) and weighting impact of the contextual information on the value of the variable (i.e. disambiguation step 230, language interpreter 2770 weighs the evidential strength of candidate semantic parse results 222... Disambiguation 230 may use data from… context 1000 is used to assist in such disambiguation [Gruber 0341]) based on a predetermined rule (i.e. a Herb who is on a favorite phone numbers list, or recently called [Gruber 0343]).”
Gruber teaches “identifying a task that is associated with at least one of the action or the object…”; Gruber is silent regarding “identifying a task that is associated with at least one of the action or the object in a table- based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map, wherein the table-based task map is customized for a particular context.”
Rogers teaches “identifying a task that is associated with at least one of the action or the object in a table-based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device) and wherein each action and object is associated with a confidence score (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score)… and selecting the task (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057]), the identifying based on the confidence scores of actions and objects in the table-based task map (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Rogers.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 37:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the obtaining the value for the variable comprises analyzing the contextual information that is related to at least one of the conversation or the user, the contextual information comprising at least one of a previous conversation between the user and the virtual assistant, preference information indicating a preference of the user, or content output history that identifies content that has been output to the user (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”

Claim 38:  Gruber and Roger teach all the limitations of claim 37, above.  Gruber teaches “wherein the obtaining the value for the variable comprises determining that a term or phrase in contextual information corresponds to the value for the variable based on at least one of a word type or category of the term or phrase (examples are given where pronoun type words are identified and correlated to a noun/variable in the current context [Gruber 0018, 0020, 0188]).”  

Claim 39:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein at least one of identifying the task or obtaining the value for the variable includes utilizing a goal-based dialog (i.e. the goal of dialog generation is reducing ambiguity and determining the correct name/variables in conversation between a user and virtual assistant [Gruber 0014, 0024, 0025, 0087, 0183]).”  

Claim 40:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the virtual assistant is configured for at least one of multi-modal input/out, multi-language communication, or multi- channel communication (i.e. the user can engage in a form of conversational dialog with the assistant using any of a number of available input and output mechanism, such as speech, graphical user interfaces (buttons and links), text entry, and the like [Gruber 0017]).”

Claim 41:  Gruber and Roger teach all the limitations of claim 1, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 42:  Gruber and Roger teach all the limitations of claim 31, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 43:  Gruber and Roger teach all the limitations of claim 36, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 44:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “further comprising additional computer-readable instructions that, when executed, instruct one or more processors to observe user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learn characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, the at least one task, the action, or the object (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Claim 45:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “further comprising observing user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learning characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, the at least one task, the action, or the object (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Claim 46:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “further comprising observing user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learning characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, the at least one task, the action, or the object (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Claim 47: Gruber and Rogers teach all the limitations of claim 1, above.  Gruber teaches “wherein the predetermined rule is based on a time associated with the contextual information (i.e. input such as "call Herb" potentially refers to… a Herb who is on a favorite phone numbers list, or recently called, or recently party to a text message conversation or email thread [Gruber 0342-0343] note: recently called is a rule based on a time associated with the input).”

Claim 48: Gruber and Rogers teach all the limitations of claim 1, above.  Gruber teaches “wherein the predetermined rule is configured by the user (i.e. input such as "call Herb" potentially refers to… a Herb who is on a favorite phone numbers list [Gruber 0342-0343] note: a favorite phone numbers list is configurable by the user).”

Claim 49: Claim 49 is similar in content and in scope to claim 47, thus it is rejected under the same rationale.

Claim 50: Claim 50 is similar in content and in scope to claim 48, thus it is rejected under the same rationale.

Claim 51: Claim 51 is similar in content and in scope to claim 47, thus it is rejected under the same rationale.

Claim 52: Claim 52 is similar in content and in scope to claim 48, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White (US 20140115456 A1) listed on 892 is related to virtual assistants, specifically using a task list.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171